—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Milano, J.), dated June 23, 1994, which denied their motion to vacate an order of the same court (Lerner, J.), dated January 14, 1994, granting the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
In an order dated January 14, 1994, the Supreme Court granted the defendant’s motion to dismiss the complaint without opposition. In an order dated June 23, 1994, the Supreme Court denied the plaintiffs’ motion to vacate the order dated January 14, 1994, finding that the proffered excuse of law office failure was insufficient. We discern no improvident exercise of discretion in the Supreme Court’s rejection of this excuse (see, Putney v Pearlman, 203 AD2d 333; Gass v Gass, 101 AD2d 849). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.